Citation Nr: 0301077	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  94-47 155	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic bronchial 
disorder or emphysema, claimed as secondary to sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
January 1953.  He participated in periods of National 
Guard service between 1972 and 1987.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating action of 
the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for a 
bronchial disorder or emphysema as secondary to the 
veteran's service-connected sinusitis.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in February 1997.  The Board 
previously remanded this matter in April 1997 and in June 
2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  According to competent medical opinions, the veteran 
respiratory disorder, diagnosed as asthma, is aggravated 
by his service-connected sinusitis.  


CONCLUSION OF LAW

The veteran's respiratory disorder, diagnosed as asthma, 
is proximately due to or the result of his service-
connected sinusitis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. §§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:  

There has been a change in the law during the pendency of 
the veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Act and regulations also 
require VA to notify the claimant of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant 
which of the evidence is to be provided by the claimant 
and which VA will attempt to obtain on behalf of the 
claimant.

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Moreover, the Board is satisfied that the RO complied with 
the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  In this regard, outpatient treatment records 
since August 1999 were obtained.  Additionally, in October 
2000, the veteran was afforded a VA examination to 
determine the nature and etiology of his claimed 
respiratory disability.  The examination included a review 
of the veteran's claims folder and included an opinion 
addressing the issue on appeal.  

Additionally, the Board notes that the rating decision and 
statement of the case issued by the RO advised the veteran 
of the laws and regulations pertinent to his service 
connection claim.   The veteran and his representative 
have provided argument on the pertinent facts in 
statements associated with the claims folder.  Therefore, 
having the Board render its decision on his appeal at this 
time will not prejudice the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The Board further finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to award service connection for a chronic 
bronchial disorder or emphysema as secondary to his 
service-connected sinusitis.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.

The statement of the case and supplemental statement of 
the case also provided notice to the veteran of what the 
evidence of record, including evidence provided by the 
appellant, revealed.  Finally, these documents provided 
notice why this evidence was insufficient to grant 
entitlement to service connection, as well as notice that 
the appellant could still submit supporting evidence.  
Thus, the appellant has been provided notice of what VA 
did to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured 
by the appellant is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Entitlement to Secondary Service Connection:  

The veteran is service-connected for sinusitis rated as 30 
percent disabling.  He underwent surgery in 1992 to remove 
a sinus polyp.  He contends that post-operatively he 
aspirated fluid into his lungs.  As a result, he argues 
that he developed a permanent and chronic respiratory 
disorder, described as bronchial disorder or emphysema.  

An April 1983 chest x-ray revealed multiple calcified 
granulomas throughout both lung fields.  The impression 
was old granulomatous disease, most likely histoplasmosis 
unchanged from October 1981. 

The surgical report reflects that on May 13, 1992, the 
veteran underwent a Caldwell luc procedure with bilateral 
nasal antral windows.  The surgical report did not note 
any post-operative complications.  A recovery room 
treatment record however, noted that post-operatively the 
veteran was coughing intermittently and swallowing mucus.  

In a June 1992 medical certificate the veteran reported 
that he inhaled fluid into his lungs subsequent to a sinus 
surgery.  Since that time, he experienced coughing, 
wheezing and shortness of breath.  The assessment was 
sinobronchial syndrome.  

In July 1992, the veteran was seen in the emergency room 
with complaints of sinusitis and bronchial pneumonia.  

In February 1993, the veteran was seen with complaints of 
chest congestion, wheezing and shortness of breath.  The 
assessment was sinusitis and bronchitis secondary to 
sinusitis.  A pulmonary function test revealed a mild 
restrictive defect.  

In June 1993, the veteran underwent a bronchoscopy.  The 
examiner noted that the likely source of the veteran's 
persistent cough was bronchitis.  The pathological report 
found benign bronchial cells.  The report noted the 
presence of oropharyngeal cells and commented that 
consideration should be given to aspiration pneumonia or 
resolving abscess.  

At a June 1997 ear, nose and sinus examination, the 
veteran noted a history of chronic maxillary sinusitis for 
several years' duration.  He complained of difficulty 
breathing and episodes of recurrent bronchitis.  The 
examination showed mucoid secretions of the nasal 
passages.  The examiner opined that the drainage was most 
likely causing recurrent bronchitis.  

A pulmonary function test in August 1997 revealed a 
deterioration of flow since 1993.  Spirometry demonstrated 
a moderate obstruction.  Airflow improved significantly 
following bronchodilator inhalation.  The examiner noted 
that there was no evidence of chronic bronchitis or 
emphysema.  He did have mild to moderate asthma.  The 
examiner further noted that the veteran's respiratory 
condition began at the time of his surgery and, as both 
were atopic disorders, could be related to his sinus 
problems.  

At a January 1998 VA examination, the veteran complained 
of nasal congestion with secondary postnasal drainage, 
occasional cough and questionable difficulty in breathing.  
The examination revealed pertinent diagnoses of recurrent 
chronic bilateral maxillary sinusitis with recurrent 
postnasal drainage and history of questionable recurrent 
episodes of bronchitis, most likely secondary to recurrent 
postnasal drainage.  

At a September 1999 Compensation and Pension examination, 
the veteran reported problems with exertional dyspnea and 
chronic cough.  Examination of the chest revealed a slight 
increased abdominoperineal diameter, fair respiratory 
movements and no deformity.  The lungs showed fair air 
movement and were clear bilaterally.  Pertinent diagnoses 
were pulmonary histoplasmosis with residual calcified 
granulomas, interstitial fibrotic lung disease and chronic 
bronchitis with a persistent non-productive cough.  
However, no opinion was offered as to the etiology of the 
veteran's disorders.  

An October 2000 chest x-ray revealed multiple small 
calcified granulomata bilaterally.  There was no evidence 
of infiltrate or effusion.  No acute pulmonary changes 
were seen when compared to a 1993 chest x-ray.  

In November 2000, a VA examiner opined that the veteran 
did not suffer from emphysema or bronchitis.  He did, 
however, suffer from mild reversible asthma.  The examiner 
further opined that the veteran's service-connected 
sinusitis might affect his mild respiratory disease.  

In addition to the evidence noted above, the veteran 
submitted a statement from a friend who indicated that the 
veteran's physical condition deteriorated following a 
surgical procedure in the summer of 1992.  Furthermore, 
the veteran has submitted numerous statements and supplied 
testimony in hearings before the RO and before the 
undersigned regarding his contention that service 
connection is warranted for his respiratory disorder.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury 
..."  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The record in this case does not clearly show that the 
veteran currently suffers from bronchitis or emphysema.  
It this regard, the evidence from the most recent VA 
examination did not yield a diagnosis of bronchitis or 
emphysema.  Additionally, a VA examination in August 1997 
did not reveal such diagnosis.  However, there is 
competent evidence that the veteran suffers from a 
respiratory disease, diagnosed variously as asthma.  
Asthma was diagnosed at the most recent VA examination in 
November 2000 and previously in August 1997.  Furthermore, 
both examiners noted the probable relationship between 
asthma and sinusitis.  The Board acknowledges, that such 
statements do not conclusively establish that sinusitis 
aggravates asthma.  However, the probative weight of the 
evidence preponderates in the veteran's favor. 

As such, the Board finds that service connection for 
asthma is warranted.  


ORDER

Service connection for asthma on a secondary basis is 
granted.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

